 

Exhibit 10.1

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (as so amended and restated, this
“Agreement”) is made and entered into as of this 28th day of August, 2019 (the
“Effective Date”), by and between AssetMark Financial Holdings, Inc., a Delaware
corporation (the “Company”), and Charles Goldman (“Executive”).

W I T N E S S E T H:

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated as of January 10, 2014, as amended through November 18, 2015,
and as further amended and restated on October 31, 2016 (the “Prior Agreement”).

WHEREAS, the Company desires to continue to employ Executive and to amend and
restate the Prior Agreement prior to the end of the Term (as defined in the
Prior Agreement) by entering into this Agreement embodying the terms of such
continued employment, and Executive desires to enter into this Agreement and to
accept such continued employment, subject to the terms and provisions of this
Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Executive hereby
agree as follows:

Section 1.Definitions.

(a)“Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the date of termination of Executive’s employment, (ii) any unpaid or
unreimbursed expenses incurred in accordance with the Company’s policy, and
(iii) any benefits provided under the Company’s employee benefit plans upon a
termination of employment, in accordance with the terms contained therein.

(b)“Acquisition Agreement” shall mean that certain Stock Purchase Agreement,
dated as of April 11, 2016, as amended from time to time, by and between Huatai
International Finance Ltd., a British Virgin Islands corporation (the
“Purchaser”), Huatai Securities Co., Ltd., a People’s Republic of China joint
stock company (solely with respect to Article 9) and AqGen Liberty Holdings LLC.

(c)“Agreement” shall have the meaning set forth in the preamble hereto.

(d)“Annual Bonus” shall have the meaning set forth in Section 4(b) hereof.

(e)“Base Salary” shall mean the salary provided for in Section 4(a) hereof.

(f)“Board” shall mean the Board of Directors of the Company.

 

 

--------------------------------------------------------------------------------

 

(g)“Cause” shall mean (i) Executive’s material act or acts of personal
dishonesty taken in connection with Executive’s responsibilities that has, or
could be reasonably expected to have, an adverse impact on the performance of
Executive’s duties to the Company Group; (ii) act(s) of willful misconduct in
the course of Executive’s employment; (iii) willful failure or refusal by
Executive to perform in any material respect Executive’s duties or
responsibilities; (iv) misappropriation (or attempted misappropriation) by
Executive of any assets or material business opportunities of the Company or any
other member of the Company Group; (v) embezzlement or fraud committed (or
attempted) by Executive, at Executive’s direction, or with Executive’s prior
actual knowledge; (vi) Executive’s conviction of or pleading “guilty” or “no
contest” to, (x) a felony or (y) any other criminal charge, in each case, that
has, or could be reasonably expected to have, an adverse impact on the
performance of Executive’s duties to the Company or any other member of the
Company Group or otherwise result in a material injury to the reputation or
business of the Company or any other member of the Company Group; (vii) material
violation by Executive of the written policies of the Company (unless, to the
extent such violation is curable, it has been cured within thirty (30) days of
the provision by the Company of written notice to Executive of such violation),
including but not limited to those relating to sexual harassment or business
conduct, and those otherwise set forth in the manuals or statements of policy of
the Company that has, or could be reasonably expected to have, an adverse impact
on the performance of Executive’s duties to the Company or any other member of
the Company Group or otherwise result in material injury to the reputation or
business of the Company or any other member of the Company Group; or (viii)
Executive’s material breach of any confidentiality or restrictive covenants with
the Company or any other member of the Company Group to which Executive is
subject. If, within ninety (90) days subsequent to Executive’s termination for
any reason other than by the Company for Cause, the Board determines that
Executive’s employment could have been terminated for Cause pursuant to the
fourth, fifth or seventh items above, Executive’s employment will be deemed to
have been terminated for Cause for all purposes, and Executive will be required
to disgorge to the Company all amounts received on account of such termination
that would not have been payable to Executive had such termination been by the
Company for Cause.

(h)“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.

(i)“Company” shall have the meaning set forth in the preamble hereto.

(j)“Company Group” shall mean the Company and Parent, together with any of their
respective direct and indirect majority-owned subsidiaries.

(k)“Delay Period” shall have the meaning set forth in Section 13(a) hereof.

(l)“Disability” shall mean any physical or mental disability or infirmity that
prevents the performance of Executive’s duties for a period of (i) one hundred
twenty (120) consecutive days or (ii) one hundred eighty (180) non-consecutive
days during any twelve (12)-month period, in each case, or such longer period as
is required by applicable law. Any question as to the existence, extent, or
potentiality of Executive’s Disability upon which Executive (or Executive’s
legal representative) and the Board cannot agree shall be determined by a
qualified,

2

--------------------------------------------------------------------------------

 

independent physician selected by the Board and approved by Executive or
Executive’s legal representative, as the case may be (which approval shall not
be unreasonably withheld).

(m)“Executive” shall have the meaning set forth in the preamble hereto.

(n)“Good Reason” shall mean, without Executive’s consent, (i) a substantial and
material diminution in Executive’s base salary, Target Annual Bonus, title,
duties, or responsibilities; or (ii) the Company’s material breach of a material
term of this Agreement, in each case, to the extent that such act or omission is
not cured by the Company within forty (40) days of its receipt of written notice
from Executive detailing the acts or omissions giving rise to Good Reason.
Notwithstanding the foregoing, during the Term, in the event that the Board
reasonably believes that Executive may have engaged in conduct that could
constitute Cause, the Board may, in its sole and absolute discretion, suspend
Executive from performing his duties hereunder for a period of up to fourteen
(14) days, and in no event shall any such suspension constitute an event
pursuant to which Executive may terminate employment with Good Reason or
otherwise constitute a breach by the Company.

(o)“Initial Term” shall mean the period specified in Section 2(a) hereof.

(p)“Initial Term Expiration Date” shall have the meaning set forth in Section
2(a) hereof.

(q)“IPO RSA” shall have the meaning set forth in Section 8(h) hereof.

(r)“Non-Interference Agreement” shall mean the Confidentiality,
Non-Interference, and Invention Assignment Agreement attached hereto as Exhibit
A.

(s)“Parent” shall mean Huatai Securities Co., Ltd., a People’s Republic of China
joint stock company.

(t)“Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust
(charitable or noncharitable), unincorporated organization, or other form of
business entity.

(u)“Release of Claims” shall mean the Release of Claims in substantially the
same form attached hereto as Exhibit B (as the same may be revised from time to
time by the Company upon the advice of counsel).

(v)“Severance Benefits” shall have the meaning set forth in Section 8(i) hereof.

(w)“Severance Term” shall mean the twenty-four (24) month period following
Executive’s termination by the Company without Cause (other than by reason of
death or Disability) or by Executive for Good Reason.

(x)“Target Annual Bonus” shall have the meaning set forth in Section 4(b)
hereof.

3

--------------------------------------------------------------------------------

 

(y)“Term” shall mean the period specified in Section 2(a) hereof.

Section 2.Acceptance and Term; Effectiveness of This Agreement.

(a)Acceptance and Term. The Company agrees to continue to employ Executive, and
Executive agrees to continue to serve the Company, on the terms and conditions
set forth herein. Subject to the further provisions of this Agreement related to
early termination of employment: Executive’s initial term of employment (the
“Initial Term”) shall begin on the Effective Date and shall continue until the
earlier of (i) the third-year anniversary of the Effective Date (the “Initial
Term Expiration Date”) and (ii) the earlier termination of Executive’s
employment in accordance with Section 8 below.  Unless Executive’s employment
has been earlier terminated in accordance with Section 8, on the Initial Term
Expiration Date and on each subsequent anniversary thereof, the term of
Executive’s employment under this Agreement shall automatically be extended for
one (1) additional year, unless either party provides written notice to the
other party no later than ninety (90) days prior to the expiration of the then
effective term indicating the party’s intent (A) not to extend the term or (B)
the desire to enter into good-faith negotiations regarding an amendment,
extension, or renewal of this Agreement (such Initial Term and any extension
thereof being hereinafter referred to as the “Term”).

(b)Effectiveness. The Prior Agreement shall continue to be in effect until 11:59
p.m. (New York City time) on the Effective Date of this Agreement, at which time
this Agreement shall be effective, and the Prior Agreement shall be null and
void ab initio and therefore of no force and effect.

Section 3.Position, Duties, and Responsibilities; Place of Performance.

(a)Position, Duties, and Responsibilities. During the Term, Executive shall be
employed and serve as the President and Chief Executive Officer of the Company
(together with such other position or positions consistent with such title as
the Board shall specify from time to time) and shall have such duties and
responsibilities as are typically associated with such title, together with such
other duties and responsibilities commensurate with such title as assigned by
the Board. Executive also agrees to serve as an officer and/or director of any
other member of the Company Group, in each case without additional compensation.
During the Term, the Company shall annually nominate Executive to serve as a
member of the Board of the Company.

(b)Performance. Executive shall devote his full business time, attention, skill,
and best efforts to the performance of his duties under this Agreement and shall
not engage in any other business or occupation during the Term, including,
without limitation, any activity that (x) conflicts with the interests of the
Company or any other member of the Company Group, (y) interferes with the proper
and efficient performance of Executive’s duties for the Company, or (z)
interferes with Executive’s exercise of judgment in the Company’s best
interests. Notwithstanding the foregoing, nothing herein shall preclude
Executive from (i) serving, with the prior written consent of the Board, as a
member of the boards of directors or advisory boards (or their equivalents in
the case of a non-corporate entity) of non-competing businesses (it being
understood that Executive’s continued service on (a) the Advisory Board of Green
Alpha

4

--------------------------------------------------------------------------------

 

Advisors, LLC, (b) the board of directors of Personal Capital, (c) the board of
directors of Mercer Advisors, and (d) the board of directors of the American
Mountain Guides Association is hereby approved), (ii) engaging in charitable
activities and community affairs, and (iii) managing his personal investments
and affairs; provided, however, that the activities set out in clauses (i),
(ii), and (iii) shall be limited by Executive so as not to materially interfere,
individually or in the aggregate, with the performance of his duties and
responsibilities hereunder.

(c)Principal Place of Employment. The Company recognizes that Executive resides
in Boulder, Colorado and does not require Executive to relocate his residence to
perform the duties and responsibilities required by this Agreement.
Notwithstanding the foregoing, Executive agrees to perform those duties and
responsibilities at the Company’s headquarters for which the Company agrees to
reimburse Executive for the reasonable costs (on an after-tax basis) of his
transportation on account of his travels between his residence in Boulder,
Colorado and the Company’s headquarters. Executive understands and agrees that
he may be required to travel from time to time for business reasons.

Section 4.Compensation.

During the Term, Executive shall be entitled to the following compensation:

(a)Base Salary. Executive shall be paid an annualized Base Salary, payable in
accordance with the regular payroll practices of the Company, of $750,000
(subject to increases as may be determined by the Board in its sole discretion.
The Board shall review Executive’s compensation on an annual basis).

(b)Annual Bonus. For fiscal year 2019 and during each calendar year that ends
during the Term, Executive shall be eligible for an annual incentive bonus award
(the “Annual Bonus”) determined by the Board in respect of each complete fiscal
year during the Term. The target Annual Bonus (the “Target Annual Bonus”) that
Executive shall be eligible to earn for each fiscal year including fiscal year
2019 shall be 100% of Base Salary, with the actual Annual Bonus payable being
based upon the level of achievement of annual Company and individual performance
objectives for such fiscal year, as determined by the Board and communicated to
Executive. The Annual Bonus shall be paid to Executive at the same time as
annual bonuses are generally payable to other senior executives of the Company
subject to Executive’s continuous employment through the payment date. For the
avoidance of doubt, Executive shall not be entitled to an Annual Bonus for any
fiscal year in which the applicable Company and individual performance
objectives for such fiscal year are not achieved.

(c)Equity.  Executive shall be eligible to participate in equity incentive
programs of the Company, as established from time to time by the Company, in
amounts, if any, and on terms set by the Compensation Committee.  Except as
otherwise provided in Section 8(h) herein regarding the IPO RSA (defined below),
the effect of termination or resignation of employment on equity awards granted
to Executive at any time, including stock options granted to Executive prior to
the Effective Date, shall be governed by the provisions of the applicable plan
and award agreement.

5

--------------------------------------------------------------------------------

 

Section 5.Employee Benefits.

(a)During the Term, Executive shall be entitled to participate in health,
insurance, retirement, and other perquisites and benefits provided generally to
similarly situated executives of the Company. Executive shall also be entitled
to a minimum of twenty (20) vacation days as well as the same number of holidays
and sick days, any other benefits, in each case as are generally allowed to
similarly situated executives of the Company in accordance with the Company
policy as in effect from time to time. Nothing contained herein shall be
construed to limit the Company’s ability to amend, suspend, or terminate any
employee benefit plan or policy at any time without providing Executive notice,
and the right to do so is expressly reserved.

(b)Subject to Executive’s insurability at standard or better insurance rates and
his cooperating with any required physical examinations, the Company shall use
its reasonable business efforts to obtain and maintain in full force and effect
during the Term, life insurance issued by an insurance company(s) covering the
life of Executive for the benefit of his designated beneficiary(s) in the amount
of $5,000,000.

Section 6.Key-Man Insurance.

At any time during the Term, the Company shall have the right to insure the life
of Executive for the sole benefit of the Company, in such amounts, and with such
terms, as it may determine. All premiums payable thereon shall be the obligation
of the Company. Executive shall have no interest in any such policy, but agrees
to cooperate with the Company in procuring such insurance by submitting to
physical examinations, supplying all information required by the insurance
company, and executing all necessary documents; provided that no financial
obligation is imposed on Executive by any such documents.

Section 7.Reimbursement of Business Expenses.

(a)During the Term, in addition to the expenses referenced in Section 3(c)
above, the Company shall pay (or promptly reimburse Executive) for documented,
out-of-pocket expenses reasonably incurred by Executive in the course of
performing his duties and responsibilities hereunder, which are consistent with
the Company’s policies in effect from time to time with respect to business
expenses, subject to the Company’s requirements with respect to reporting of
such expenses.

(b)The Company agrees to pay as incurred (within thirty (30) business days
following the Company’s receipt of an invoice from Executive’s legal counsel),
all reasonable legal fees and expenses that Executive incurred in connection
with the negotiation and execution of this Agreement, up to a maximum amount of
$20,000.

Section 8.Termination of Employment.

(a)General. The Term shall terminate prior to the Termination Expiration Date
upon the earliest to occur of (i) Executive’s death, (ii) a termination by
reason of a Disability, (iii) a termination by the Company with or without
Cause, and (iv) a termination by Executive with or without Good Reason. Upon any
termination of Executive’s employment for

6

--------------------------------------------------------------------------------

 

any reason, except as may otherwise be requested by the Company in writing and
agreed upon in writing by Executive, Executive shall resign from any and all
directorships, committee memberships, and any other positions Executive holds
with the Company or any other member of the Company Group. Notwithstanding
anything herein to the contrary, the payment (or commencement of a series of
payments) hereunder of any nonqualified deferred compensation (within the
meaning of Section 409A of the Code) upon a termination of employment shall be
delayed until such time as Executive has also undergone a “separation from
service” as defined in Treas. Reg. 1.409A-l(h), at which time such nonqualified
deferred compensation (calculated as of the date of Executive’s termination of
employment hereunder) shall be paid (or commence to be paid) to Executive on the
schedule set forth in this Section 8 as if Executive had undergone such
termination of employment (under the same circumstances) on the date of his
ultimate “separation from service.”

(b)Termination Due to Death or Disability. Executive’s employment shall
terminate automatically upon his death. The Company may terminate Executive’s
employment immediately upon the occurrence of a Disability, such termination to
be effective upon Executive’s receipt of written notice of such termination.
Upon Executive’s death or in the event that Executive’s employment is terminated
due to his Disability, Executive or Executive’s estate or beneficiaries, as the
case may be, shall be entitled to:

(i)The Accrued Obligations;

(ii)Any unpaid Annual Bonus in respect of any completed fiscal year that has
ended prior to the date of such termination, which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company, but in
no event later than the date that is 21/2 months following the last day of the
fiscal year in which such termination occurred; and

(iii)Subject to achievement of the applicable performance conditions for the
fiscal year of the Company in which Executive’s termination occurs, payment of
the Annual Bonus that would otherwise have been earned in respect of the fiscal
year in which such termination occurred, pro-rated to reflect the number of days
Executive was employed during such fiscal year, such amount to be paid at the
same time it would otherwise be paid to Executive had no termination occurred,
but in no event later than the date that is 21/2 months following the last day
of the fiscal year of the Company in which such termination occurred.

Following Executive’s death or a termination of Executive’s employment by reason
of a Disability, except as set forth in this Section 8(b), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.

(c)Termination by the Company with Cause.

(i)The Company may terminate Executive’s employment at any time with Cause,
effective upon Executive’s receipt of written notice of such termination;
provided, however, that with respect to any Cause termination, to the extent
that such act or acts or failure or failures to act are curable, Executive shall
be given not less than thirty

7

--------------------------------------------------------------------------------

 

(30) days’ written notice by the Board of the Company’s intention to terminate
Executive with Cause, such notice to state in detail the particular act or acts
or failure or failures to act that constitute the grounds on which the proposed
termination with Cause is based, and such termination shall be effective at the
expiration of such thirty (30) day notice period, unless in the case of Section
1(g)(vii) hereof, Executive has fully cured such act or acts or failure or
failures to act that gave rise to Cause during such period.

(ii)In the event that the Company terminates Executive’s employment with Cause,
Executive shall be entitled only to the Accrued Obligations. Following such
termination of Executive’s employment with Cause, except as set forth in this
Section 8(c)(i), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

(d)Termination by the Company without Cause. The Company may terminate
Executive’s employment at any time without Cause, effective upon Executive’s
receipt of thirty (30) days’ written notice of such termination. In the event
that Executive’s employment is terminated by the Company without Cause (other
than due to death or Disability), Executive shall be entitled to:

(i)The Accrued Obligations;

(ii)Any unpaid Annual Bonus in respect of any completed fiscal year that has
ended prior to the date of such termination, which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company, but in
no event later than the date that is 21/2 months following the last day of the
fiscal year in which such termination occurred;

(iii)Subject to achievement of the applicable performance conditions for the
fiscal year of the Company in which Executive’s termination occurs, payment of
the Annual Bonus that would otherwise have been earned in respect of the fiscal
year in which such termination occurred, pro-rated to reflect the number of days
Executive was employed during such fiscal year, such amount to be paid at the
same time it would otherwise be paid to Executive had no termination occurred,
but in no event later than the date that is 21/2 months following the last day
of the fiscal year of the Company in which such termination occurred;

(iv)Continued payment of Base Salary during the Severance Term, payable in
accordance with the Company’s regular payroll practices;

(v)To the extent permitted by applicable law without any penalty to Executive or
any member of the Company Group and subject to Executive’s election of COBRA
continuation coverage under the Company’s group health plan, on the first
regularly scheduled payroll date of each month of the Severance Term, the
Company will pay Executive an amount equal to the monthly COBRA premium cost;
provided that the payments pursuant to this clause (v) shall cease earlier than
the expiration of the Severance Term in the event that Executive becomes
eligible to receive any health benefits, including through a spouse’s employer,
during the Severance Term. In the event

8

--------------------------------------------------------------------------------

 

that the Company’s payment of the premium would result in a violation of the
nondiscrimination rules or cause the reimbursement of claims to be taxable under
the Patient Protection and Affordable Care Act of 2010, together with the Health
Care and Education Reconciliation Act of 2010 (collectively, the “Act”) or
Section 105(h) of the Code, the Company paid premiums shall be treated as
taxable payments and be subject to imputed income tax treatment to the extent
necessary to eliminate any discriminatory treatment or taxation under the Act or
Section 105(h) of the Code and, to the extent that Executive incurs any
additional tax liability as a result of the payment of such premiums by the
Company, he shall receive an additional payment in cash, such that he is put in
the same after-tax position as if no such additional tax liability had been
incurred.

Notwithstanding the foregoing, the payments and benefits described in clauses
(ii), (iii), (iv) and (v) above shall immediately terminate, and the Company
shall have no further obligations to Executive with respect thereto, in the
event that Executive breaches any provision of the Non-Interference Agreement.
Following such termination of Executive’s employment by the Company without
Cause, except as set forth in this Section 8(d), Executive shall have no further
rights to any compensation or any other benefits under this Agreement. For the
avoidance of doubt, Executive’s sole and exclusive remedy upon a termination of
employment by the Company without Cause shall be receipt of the Severance
Benefits.  

(e)Termination by Executive with Good Reason. Executive may terminate his
employment with Good Reason by providing the Company thirty (30) days’ written
notice setting forth in reasonable specificity the event that constitutes Good
Reason, which written notice, to be effective, must be provided to the Company
within sixty (60) days of the occurrence of such event. During such thirty (30)
day notice period, the Company shall have a cure right (if curable), and if not
cured within such period, Executive’s termination will be effective upon the
expiration of such cure period, and Executive shall be entitled to the same
payments and benefits as provided in Section 8(d) hereof for a termination by
the Company without Cause, subject to the same conditions on payment and
benefits as described in Section 8(d) hereof. Following such termination of
Executive’s employment by Executive with Good Reason, except as set forth in
this Section 8(e), Executive shall have no further rights to any compensation or
any other benefits under this Agreement. For the avoidance of doubt, Executive’s
sole and exclusive remedy upon a termination of employment with Good Reason
shall be receipt of the Severance Benefits.

(f)Termination by Executive without Good Reason. Executive may terminate his
employment without Good Reason by providing the Company thirty (30) days’
written notice of such termination. In the event of a termination of employment
by Executive under this Section 8(f), Executive shall be entitled only to the
Accrued Obligations. In the event of termination of Executive’s employment under
this Section 8(f), the Company may, in its sole and absolute discretion, by
written notice accelerate such date of termination without changing the
characterization of such termination as a termination by Executive without Good
Reason, and provide payment to Executive of his Base Salary for the remainder of
the notice period. Following such termination of Executive’s employment by
Executive without Good Reason, except as set forth in this Section 8(f),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

9

--------------------------------------------------------------------------------

 

(g)Non-Renewal of the Term.  In the event of the Company’s decision not to renew
or extend the Term pursuant to Section 2(a) above or enter into a new employment
agreement with Executive (provided that Executive engages in good faith
discussions and is willing and able to extend the Term and continue his
employment), Executive’s employment will end on the last day of the Term, and in
connection therewith, Executive shall be entitled to the same payments and
benefits as provided in Section 8(d) hereof for a termination by the Company
without Cause, subject to the same conditions on payment and benefits as
described in Section 8(d) hereof, provided that for purposes of this Section
8(g) only, the Severance Term shall mean the twelve (12) month period following
Executive’s termination as a result of the lapse of the Term in accordance with
this Section 8(g). Following such termination of Executive’s employment as a
result of the non-renewal of the Term, except as set forth in this Section 8(g),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement. For the avoidance of doubt, Executive’s sole and exclusive
remedy upon a termination of employment upon expiration of the Term shall be
receipt of the Severance Benefits.  

(h)IPO RSA. In the event the Company terminates Executive’s employment without
Cause or due to Executive’s death or Disability, or Executive resigns for Good
Reason, in each case, during the Term in accordance with this Section 8, and
notwithstanding the terms of the applicable share restriction agreements, the
restricted stock awards (“IPO RSA”) listed on Exhibit C hereto that are
outstanding and unvested at the time of termination shall be deemed fully vested
as of the last day of Executive’s employment.

(i)Release. Notwithstanding any provision herein to the contrary, the payment of
any amount or provision of any benefit pursuant to subsection (b), (d), (e),
(g), or (h) of this Section 8 (other than the Accrued Obligations)
(collectively, the “Severance Benefits”) shall be conditioned upon Executive’s
execution, delivery to the Company, and non-revocation of the Release of Claims
(and the expiration of any revocation period contained in such Release of
Claims) within sixty (60) days following the date of Executive’s termination of
employment hereunder. If Executive fails to execute the Release of Claims in
such a timely manner so as to permit any revocation period to expire prior to
the end of such sixty (60) day period, or timely revokes his acceptance of such
release following its execution, Executive shall not be entitled to any of the
Severance Benefits. Further, to the extent that any of the Severance Benefits
constitutes “nonqualified deferred compensation” for purposes of Section 409A of
the Code, any payment of any amount or provision of any benefit otherwise
scheduled to occur prior to the sixtieth (60th) day following the date of
Executive’s termination of employment hereunder, but for the condition on
executing the Release of Claims as set forth herein, shall not be made until the
first regularly scheduled payroll date following such sixtieth (60th) day, after
which any remaining Severance Benefits shall thereafter be provided to Executive
according to the applicable schedule set forth herein. For the avoidance of
doubt, in the event of a termination due to Executive’s death or Disability,
Executive’s obligations herein to execute and not revoke the Release of Claims
may be satisfied on Executive’s behalf by Executive’s estate or a person having
legal power of attorney over his affairs.

10

--------------------------------------------------------------------------------

 

Section 9.Non-Interference Agreement; Non-Disparage

(a)As a condition of, and prior to commencement of, Executive’s employment with
the Company, Executive shall have executed and delivered to the Company the
Non-Interference Agreement. The parties hereto acknowledge and agree that this
Agreement and the Non-Interference Agreement shall be considered separate
contracts, and the Non-Interference Agreement will survive the termination of
this Agreement for any reason.

(b)Executive agrees that during the Term, and at all times thereafter, Executive
shall not make any disparaging or defamatory comments regarding any member of
the Company Group or its respective current or former directors, officers,
employees or shareholders in any respect or make any comments concerning any
aspect of Executive’s relationship with any member of the Company Group or any
conduct or events which precipitated any termination of Executive’s employment
from any member of the Company Group. However, Executive’s obligations under
this subparagraph (b) shall not apply to disclosures required or permitted by
applicable law, regulation, or order of a court or governmental agency.

(c)The Company agrees to instruct its officers and directors not to make any
disparaging or defamatory comments regarding Executive in any respect or make
any comments concerning any aspect of Executive’s relationship with any member
of the Company Group or any conduct or events which precipitated any termination
of Executive’s employment from any member of the Company Group. However, the
Company’s obligations under this subparagraph (c) shall not apply to disclosures
required by applicable law, regulation, or order of a court or governmental
agency.

(d)Executive has the right under federal law to certain protections for
cooperating with or reporting legal violations to the Securities and Exchange
Commission (the “SEC”) and/or its Office of the Whistleblower, as well as
certain other governmental entities and self-regulatory organizations. As such,
nothing in this Agreement, the Non-Interference Agreement or otherwise is
intended to prohibit Executive from disclosing this Agreement or the
Non-Interference Agreement to, or from cooperating with or reporting violations
to, the SEC or any other such governmental entity or self-regulatory
organization, and Executive may do so without notifying the Company. The Company
may not retaliate against Executive for any of these activities, and nothing in
this Agreement, the Non-Interference Agreement or otherwise would require
Executive to waive any monetary award or other payment that Executive might
become entitled to from the SEC or any other governmental entity or
self-regulatory organization. Moreover, nothing in this Agreement, the
Non-Interference Agreement or otherwise prohibits Executive from notifying the
Company that Executive is going to make a report or disclosure to law
enforcement.

Section 10.Representations and Warranties of Executive.

Executive represents and warrants to the Company that—

(a)Executive is entering into this Agreement voluntarily and that Executive’s
employment hereunder and compliance with the terms and conditions hereof will
not conflict

11

--------------------------------------------------------------------------------

 

with or result in the breach by Executive of any agreement to which Executive is
a party or by which Executive may be bound;

(b)Executive has not violated, and in connection with Executive’s employment
with the Company will not violate, any non-solicitation, non-competition, or
other similar covenant or agreement of a prior employer by which Executive is or
may be bound; and

(c)in connection with Executive’s employment with the Company, Executive will
not use any confidential or proprietary information Executive may have obtained
in connection with employment with any prior employer.

Section 11.Taxes.

The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law. Executive acknowledges and
represents that the Company has not provided any tax advice to Executive in
connection with this Agreement and that Executive has been advised by the
Company to seek tax advice from his own tax advisors regarding this Agreement
and payments that may be made to Executive pursuant to this Agreement, including
specifically, the application of the provisions of Section 409A of the Code to
such payments.

Section 12.Set Off; Mitigation.

The Company’s obligation to pay Executive the amounts provided and to make the
arrangements provided hereunder shall be subject to set-off, counterclaim, or
recoupment of amounts owed by Executive to the Company or its affiliates;
provided, however, that to the extent any amount so subject to set-off,
counterclaim, or recoupment is payable in installments hereunder, such set-off,
counterclaim, or recoupment shall not modify the applicable payment date of any
installment, and to the extent an obligation cannot be satisfied by reduction of
a single installment payment, any portion not satisfied shall remain an
outstanding obligation of Executive and shall be applied to the next installment
only at such time the installment is otherwise payable pursuant to the specified
payment schedule. Executive shall not be required to mitigate the amount of any
payment provided pursuant to this Agreement by seeking other employment or
otherwise, and except as provided in Section 8(d)(iv) hereof, the amount of any
payment provided for pursuant to this Agreement shall not be reduced by any
compensation earned as a result of Executive’s other employment or otherwise.

Section 13.Additional Section 409A Provisions.

Notwithstanding any provision in this Agreement to the contrary—

(a)Any payment otherwise required to be made hereunder to Executive at any date
as a result of the termination of Executive’s employment shall be delayed for
such period of time as may be necessary to meet the requirements of Section
409A(a)(2)(B)(i) of the Code (the “Delay Period”). On the first business day
following the expiration of the Delay Period, Executive shall be paid, in a
single cash lump sum, an amount equal to the aggregate amount of all payments
delayed pursuant to the preceding sentence, and any remaining payments not so
delayed shall continue to be paid pursuant to the payment schedule set forth
herein.

12

--------------------------------------------------------------------------------

 

(b)Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code.

(c)To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement shall be made by the Company no later than the last day of
the taxable year following the taxable year in which such expense was incurred
by Executive, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.

(d)While the payments and benefits provided hereunder are intended to be
structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, in no event whatsoever shall the Parent or any of its
affiliates (including, without limitation, the Company) be liable for any
additional tax, interest, or penalties that may be imposed on Executive as a
result of Section 409A of the Code or any damages for failing to comply with
Section 409A of the Code (other than for withholding obligations or other
obligations applicable to employers, if any, under Section 409A of the Code).

Section 14.Successors and Assigns; No Third-Party Beneficiaries.

(a)The Company. This Agreement shall inure to the benefit of the Company and its
respective successors and assigns. Neither this Agreement nor any of the rights,
obligations, or interests arising hereunder may be assigned by the Company to a
Person (other than another member of the Company Group, or its or their
respective successors) without Executive’s prior written consent (which shall
not be unreasonably withheld, delayed, or conditioned); provided, however, that
in the event of a sale of all or substantially all of the assets of the Company
or any direct or indirect division or subsidiary thereof to which Executive’s
employment primarily relates, the Company shall provide that this Agreement will
be assigned to, and assumed by, the acquiror of such assets, it being agreed
that in such circumstances, Executive’s consent will not be required in
connection therewith.

(b)Executive. Executive’s rights and obligations under this Agreement shall not
be transferable by Executive by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Executive shall die,
all amounts then payable to Executive hereunder shall be paid in accordance with
the terms of this Agreement to Executive’s devisee, legatee, or other designee,
or if there be no such designee, to Executive’s estate.

(c)No Third-Party Beneficiaries. Except as otherwise set forth in Section 8(b)
or Section 14(b) hereof, nothing expressed or referred to in this Agreement will
be construed to give any Person other than the Company, the other members of the
Company Group, and Executive (or Executive’s estate or beneficiaries, as
applicable) any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement.

13

--------------------------------------------------------------------------------

 

Section 15.Waiver and Amendments.

Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Board. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.

Section 16.Severability.

If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.

Section 17.Governing Law.

EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE VALIDITY, INTERPRETATION,
CONSTRUCTION, AND PERFORMANCE OF THIS AGREEMENT IS GOVERNED BY AND IS TO BE
CONSTRUED UNDER THE LAWS OF THE STATE OF COLORADO APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN THAT STATE. WITHOUT REGARD TO CONFLICT OF LAWS RULES.
EACH PARTY TO THIS AGREEMENT ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN
CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS
AGREEMENT.

Section 18.Notices.

(a)Place of Delivery. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom or which it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided; provided that unless and until some other address be so designated,
all notices and communications by Executive to the Company shall be mailed or
delivered to the Company at its principal executive office, and all notices and
communications by the Company to Executive may be given to Executive personally
or may be mailed to Executive at Executive’s last known residential address, as
reflected in the Company’s records.

(b)Date of Delivery. Any notice so addressed shall be deemed to be given or
received (i) if delivered by hand, on the date of such delivery, (ii) if mailed
by courier or by overnight mail, on the first business day following the date of
such mailing, and (iii) if mailed by registered or certified mail, on the third
business day after the date of such mailing.

(c)Copies.

14

--------------------------------------------------------------------------------

 

(i)If notice is provided to the Company pursuant to this Section 18, a copy
(which shall not constitute notice) shall be provided to:

Shearman & Sterling LLP

599 Lexington Avenue

New York, NY 10022

Email: KLaverriere@Shearman.com

Attention: Kenneth J. Laverriere

(ii)If notice is provided to Executive pursuant to this Section 18, a copy
(which shall not constitute notice) shall be provided to:

Arnold & Porter Kaye Scholer LLP

601 Massachusetts Ave., NW

Washington, D.C. 20001

Attention: Joshua F. Alloy

Email: josh.alloy@arnoldporter.com

Section 19.Section Headings.

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

Section 20.Entire Agreement.

Subject to Section 2(b) hereof, this Agreement, together with any exhibits
attached hereto, constitutes the entire understanding and agreement of the
parties hereto regarding the employment of Executive. This Agreement supersedes
all prior negotiations, discussions, correspondence, communications,
understandings, term sheets and agreements between the parties relating to the
subject matter of this Agreement (including the provisions of Annex B of the
Rollover Agreement entered into with the Purchaser as of April 11, 2016, to the
extent related to the subject matter of this Agreement), but excluding the
provisions of the Form of Indemnification Agreement entered into with the
Company as of May 21, 2019.

Section 21.Survival of Operative Sections.

Upon any termination of Executive’s employment, the provisions of Section 8
through Section 22 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.

Section 22.Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
facsimile signature.

15

--------------------------------------------------------------------------------

 

* * *

[Signatures to appear on the following page.]

 

16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

ASSETMARK FINANCIAL HOLDINGS, INC.

 

 

By:

/s/ Gary Zyla

Name:

Gary Zyla

Title:

Chief Financial Officer

 

 

 

 

EXECUTIVE

 

 

/s/ Charles Goldman

Charles Goldman

 

 

[Signature Page to Charles Goldman Employment Agreement]

 

--------------------------------------------------------------------------------

 

[Page Intentionally Left Blank]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

NON-INTERFERENCE AGREEMENT

CONFIDENTIALITY, NON-INTERFERENCE, AND INVENTION ASSIGNMENT AGREEMENT

As a condition of my becoming employed by AssetMark Financial Holdings, Inc., a
Delaware corporation (the “Company”), and in consideration of my employment with
the Company and my receipt of the compensation now and hereafter paid to me by
the Company, I agree to the following:

Section 1.Confidential Information.

(a)Company Group Information. I acknowledge that, during the course of my
employment, I will have access to information about Parent and its direct and
indirect majority-owned subsidiaries (collectively, the “Company Group”) and
that my employment with the Company shall bring me into close contact with
confidential and proprietary information of the Company Group. In recognition of
the foregoing, I agree, at all times during the term of my employment with the
Company and thereafter, to hold in confidence, and not to use, except for the
benefit of the Company Group, or to disclose to any person, firm, corporation,
or other entity without written authorization of the Company, any Confidential
Information that I obtain or create. I further agree not to make unauthorized
copies of such Confidential Information. I understand that “Confidential
Information” means information that the Company Group has developed, acquired,
created, compiled, discovered, or owned or will develop, acquire, create,
compile, discover, or own, that has value in or to the business of the Company
Group that is not generally known and that the Company wishes to maintain as
confidential, including track records. I understand that Confidential
Information includes, but is not limited to, any and all non-public information
that relates to the actual or anticipated business and/or products, research, or
development of the Company, or to the Company’s technical data, trade secrets,
or know-how. including, but not limited to, research, product plans, or other
information regarding the Company’s products or services and markets, customer
lists, and customers (including, but not limited to, customers of the Company on
whom I called or with whom I may become acquainted during the term of my
employment), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, and other business information disclosed by the Company
either directly or indirectly in writing, orally, or by drawings or inspection
of premises, parts, equipment, or other Company property. Notwithstanding the
foregoing, Confidential Information shall not include (i) any of the foregoing
items that have become publicly and widely known through no unauthorized
disclosure by me or others who were under confidentiality obligations as to the
item or items involved or (ii) any information that I am required to disclose
to, or by, any governmental or judicial authority; provided, however, that in
such event I will give the Company prompt written notice thereof so that the
Company Group may seek an appropriate protective order and/or waive in writing
compliance

 

--------------------------------------------------------------------------------

 

with the confidentiality provisions of this Confidentiality, Non-Interference,
and Invention Assignment Agreement (this “Non-Interference Agreement”).

(a)Former Employer Information. I represent that my performance of all of the
terms of this Non-Interference Agreement as an employee of the Company has not
breached and will not breach any agreement to keep in confidence proprietary
information, knowledge, or data acquired by me in confidence or trust prior or
subsequent to the commencement of my employment with the Company, and I will not
disclose to any member of the Company Group, or induce any member of the Company
Group to use, any developments, or confidential or proprietary information or
material I may have obtained in connection with employment with any prior
employer in violation of a confidentiality agreement, nondisclosure agreement,
or similar agreement with such prior employer.

Section 2.Developments.

(a)Developments Retained and Licensed. I have attached hereto, as Schedule A, a
list describing with particularity all developments, original works of
authorship, improvements, and trade secrets that I can demonstrate were created
or owned by me prior to the commencement of my employment (collectively referred
to as “Prior Developments”), which belong solely to me or belong to me jointly
with another, that relate in any way to any of the actual or proposed
businesses, products, or research and development of any member of the Company
Group, and that are not assigned to the Company hereunder, or if no such list is
attached, I represent that there are no such Prior Developments. If, during any
period during which I perform or performed services for the Company Group both
before or after the date hereof (the “Assignment Period”), whether as an
officer, employee, director, independent contractor, consultant, or agent, or in
any other capacity, I incorporate (or have incorporated) into a Company Group
product or process a Prior Development owned by me or in which I have an
interest, I hereby grant each member of the Company Group, and each member of
the Company Group shall have, a non-exclusive, royalty-free, irrevocable,
perpetual, transferable worldwide license (with the right to sublicense) to
make, have made, copy, modify, make derivative works of, use, sell, and
otherwise distribute such Prior Development as part of or in connection with
such product or process.

(b)Assignment of Developments. I agree that I will, without additional
compensation, promptly make full written disclosure to the Company, and will
hold in trust for the sole right and benefit of the Company all developments,
original works of authorship, inventions, concepts, know-how, improvements,
trade secrets, and similar proprietary rights, whether or not patentable or
registrable under copyright or similar laws, which I may solely or jointly
conceive or develop or reduce to practice, or have solely or jointly conceived
or developed or reduced to practice, or have caused or may cause to be conceived
or developed or reduced to practice, during the Assignment Period, whether or
not during regular working hours, provided they either (i) relate at the time of
conception, development or reduction to practice to the business of any member
of the Company Group, or the actual or anticipated research or development of
any member of the Company Group; (ii) result from or relate to any work
performed for any member of the Company Group; or (iii) are developed through
the use of equipment, supplies, or facilities of any member of the Company
Group, or any Confidential Information, or in consultation with personnel of any
member of the Company Group

A-2

--------------------------------------------------------------------------------

 

(collectively referred to as “Developments”). I further acknowledge that all
Developments made by me (solely or jointly with others) within the scope of and
during the Assignment Period are "works made for hire" (to the greatest extent
permitted by applicable law) for which I am, in part, compensated by my salary,
unless regulated otherwise by law, but that, in the event any such Development
is deemed not to be a work made for hire, I hereby assign to the Company, or its
designee, all my right, title, and interest throughout the world in and to any
such Development. If any Developments cannot be assigned, I hereby grant to the
Company Group an exclusive, assignable, irrevocable, perpetual, worldwide,
sublicenseable (through one or multiple tiers), royalty-free, unlimited license
to use, make, modify, sell, offer for sale, reproduce, distribute, create
derivative works of, publicly perform, publicly display and digitally perform
and display such work in any media now known or hereafter known. Outside the
scope of my service, whether during or after my employment with any member of
the Company Group, I agree not to (i) modify, adapt, alter, translate, or create
derivative works from any such work of authorship or (ii) merge any such work of
authorship with other Developments. To the extent rights related to paternity,
integrity, disclosure and withdrawal (collectively, “Moral Rights”) may not be
assignable under applicable law and to the extent the following is allowed by
the laws in the various countries where Moral Rights exist, I hereby irrevocably
waive such Moral Rights and consent to any action of the Company Group that
would violate such Moral Rights in the absence of such consent.

(c)Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Developments made by me (solely or jointly with others)
during the Assignment Period. The records may be in the form of notes, sketches,
drawings, flow charts, electronic data or recordings, and any other format. The
records will be available to and remain the sole property of the Company Group
at all times. I agree not to remove such records from the Company’s place of
business except as expressly permitted by Company Group policy, which may, from
time to time, be revised at the sole election of the Company Group for the
purpose of furthering the business of the Company Group.

(d)Intellectual Property Rights. I agree to assist the Company, or its designee,
at the Company’s expense, in every way to secure the rights of the Company Group
in the Developments and any copyrights, patents, trademarks, service marks,
database rights, domain names, mask work rights, moral rights, and other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments, recordations, and all other instruments that the Company shall deem
necessary in order to apply for, obtain, maintain, and transfer such rights and
in order to assign and convey to the Company Group the sole and exclusive right,
title, and interest in and to such Developments, and any intellectual property
and other proprietary rights relating thereto. I further agree that my
obligation to execute or cause to be executed, when it is in my power to do so,
any such instrument or papers shall continue after the Assignment Period until
the expiration of the last such intellectual property right to expire in any
country of the world; provided, however, the Company shall reimburse me for my
reasonable expenses incurred in connection with carrying out the foregoing
obligation. If the Company is unable because of my mental or physical incapacity
or unavailability for any other reason to secure my signature to apply for or to
pursue any application for any United States or foreign patents or copyright
registrations covering Developments or original works of authorship assigned to
the Company as above, then I hereby

A-3

--------------------------------------------------------------------------------

 

irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney in fact to act for and in my behalf and
stead to execute and file any such applications or records and to do all other
lawfully permitted acts to further the application for, prosecution, issuance,
maintenance, and transfer of letters patent or registrations thereon with the
same legal force and effect as if originally executed by me. I hereby waive and
irrevocably quitclaim to the Company any and all claims, of any nature
whatsoever, that I now or hereafter have for past, present, or future
infringement of any and all proprietary rights assigned to the Company.

Section 3.Returning Company Group Documents.

I agree that at the time of termination of my employment with the Company for
any reason, I will deliver to the Company (and will not keep in my possession,
recreate, or deliver to anyone else) any and all Confidential Information and
all other documents, materials, information, and property developed by me
pursuant to my employment or otherwise belonging to the Company, which, for the
avoidance of doubt, shall not include my personal contacts or any publicly
available information, provided that nothing in this sentence shall limit my
obligation to comply with the other terms herein. I agree further that any
property situated on the Company’s premises and owned by the Company (or any
other member of the Company Group), including disks and other storage media,
filing cabinets, and other work areas, is subject to inspection by personnel of
any member of the Company Group at any time with or without notice.

Section 4.Disclosure of Agreement.

As long as it remains in effect, I will disclose the existence of this
Non-Interference Agreement to any prospective employer, partner, co-venturer,
investor, or lender prior to entering into an employment, partnership, or other
business relationship with such person or entity.

Section 5.Employee Protections

I have the right under federal law to certain protections for cooperating with
or reporting legal violations to the Securities Exchange Commission (the “SEC”)
and/or its Office of the Whistleblower, as well as certain other governmental
entities and self-regulatory organizations. As such, nothing in this
Non-Interference Agreement or otherwise is intended to prohibit me from
disclosing this Non-Interference Agreement to, or from cooperating with or
reporting violations to, the SEC or any other such governmental entity or
self-regulatory organization, and I may do so without notifying the Company. The
Company may not retaliate against me for any of these activities, and nothing in
this Non-Interference Agreement or otherwise would require me to waive any
monetary award or other payment that I might become entitled to from the SEC or
any other governmental entity. Moreover, nothing in this Non-Interference
Agreement or otherwise prohibits me from notifying the Company that I am going
to make a report or disclosure to law enforcement.

Section 6.Restrictions on Interfering.

(a)Non-Competition. During the period of my employment with the Company (the
“Employment Period”) and the Post-Termination Non-Compete Period, I shall

A-4

--------------------------------------------------------------------------------

 

not, directly or indirectly, individually or on behalf of any person, company,
enterprise, or entity, or as a sole proprietor, partner, stockholder, director,
officer, principal, agent, or executive, or in any other capacity or
relationship, engage in any Competitive Activities, within the United States or
any other jurisdiction in which the Company or any of its subsidiaries is
actively engaged in business.

(b)Non-Interference. During the Employment Period and the Post-Termination
Non-Interference Period, I shall not, directly or indirectly for my own account
or for the account of any other individual or entity, engage in Interfering
Activities.

(c)Definitions. For purposes of this Non-Interference Agreement:

(i)“Business Relation” shall mean any current or prospective client, customer,
licensee, or other business relation of the Company Group, or any such relation
that was a client, customer, licensee, supplier, or other business relation
within the six (6) month period prior to the expiration of the Employment
Period, in each case, to whom I provided services, or with whom I transacted
business, or whose identity became known to me in connection with my
relationship with or employment by the Company or any of its subsidiaries.

(ii)“Competitive Activities” shall mean any business activities in which any
member of the Company or any of its subsidiaries is engaged (or has demonstrable
plans to engage) during the Employment Period; provided that nothing herein
shall prohibit me from providing services to a private equity firm with respect
to investments that are not competitive with any member of the Company or any of
its subsidiaries.

(iii)“Interfering Activities” shall mean (A) encouraging, soliciting, or
inducing, or in any manner attempting to encourage, solicit, or induce, the
employment or services of, or hire, any person who was known by me to be
employed by or was a consultant to any member of the Company Group at the time
of the termination of the Employment Period, or within six (6) months prior
thereto; provided that the foregoing shall not be violated by general
advertising not targeted at employees or consultants of any member of the
Company Group, (B) encouraging, soliciting, or inducing, or in any manner
attempting to encourage, solicit, or induce investment management or investment
advisory services from, or otherwise providing any investment management or
investment advisory services to, any limited partner, investor, person, firm,
corporation or other entity that was a customer, client, investor, business
partner, or employee of any member of the Company Group or prospective customer,
investor, business partner or client of any member of the Company Group whom the
Company or any of its affiliates had actively solicited within the twelve (12)
months prior to termination of the Employment Period, (C) interfering with or
damaging, or taking any action that could reasonably be expected to interfere
with or damage, or attempting to interfere with or damage, any relationship
between any member of the Company Group or any funds managed or advised thereby
and their respective clients, investors, business partners, customers or
employees, or (D) encouraging, soliciting or inducing, or in any manner
attempting to encourage, solicit or induce any customer, supplier, licensee or
other

A-5

--------------------------------------------------------------------------------

 

Business Relation of any member of the Company Group to cease doing business
with or materially reduce the amount of business conducted with any member of
the Company Group or any funds managed or advised thereby, or in any way
interfere with the relationship between any such customer, supplier, licensee or
business relation and any member of the Company Group.

(iv)“Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.

(v)“Post-Termination Non-Compete Period” shall mean the period commencing on the
date of the termination of the Employment Period for any reason and ending on
the twelve (12) month anniversary of such date of termination.

(vi)“Post-Termination Non-Interference Period” shall mean the period commencing
on the date of the termination of the Employment Period for any reason and
ending on the twelve (12) month anniversary of such date of termination.

Section 7.Reasonableness of Restrictions.

I acknowledge and recognize the highly competitive nature of the Company’s
business, that access to Confidential Information renders me special and unique
within the Company’s industry, and that I will have the opportunity to develop
substantial relationships with existing and prospective clients, accounts,
customers, consultants, contractors, investors, and strategic partners of the
Company Group during the course of and as a result of my employment with the
Company. In light of the foregoing, I recognize and acknowledge that the
restrictions and limitations set forth in this Non-Interference Agreement are
reasonable and valid in geographical and temporal scope and in all other
respects and are essential to protect the value of the business and assets of
the Company Group. I acknowledge further that the restrictions and limitations
set forth in this Non-Interference Agreement will not materially interfere with
my ability to earn a living following the termination of my employment with the
Company and that my ability to earn a livelihood without violating such
restrictions is a material condition to my employment with the Company.

Section 8.Independence; Severability; Blue Pencil.

Each of the rights enumerated in this Non-Interference Agreement shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company Group at law or in equity. If
any of the provisions of this Non-Interference Agreement or any part of any of
them is hereafter construed or adjudicated to be invalid or unenforceable, the
same shall not affect the remainder of this Non-Interference Agreement, which
shall be given full effect without regard to the invalid portions. If any of the
covenants contained herein are held to be invalid or unenforceable because of
the duration of such provisions or the area or scope covered thereby, I agree
that the court making such determination shall have the power to reduce the
duration, scope, and/or area of such provision

A-6

--------------------------------------------------------------------------------

 

to the maximum and/or broadest duration, scope, and/or area permissible by law,
and in its reduced form said provision shall then be enforceable.

Section 9.Injunctive Relief.

I expressly acknowledge that any breach or threatened breach of any of the terms
and/or conditions set forth in this Non-Interference Agreement may result in
substantial, continuing, and irreparable injury to the members of the Company
Group. Therefore, I hereby agree that, in addition to any other remedy that may
be available to the Company, any member of the Company Group shall be entitled
to injunctive relief, specific performance, or other equitable relief by a court
of appropriate jurisdiction in the event of any breach or threatened breach of
the terms of this Non-Interference Agreement without the necessity of proving
irreparable harm or injury as a result of such breach or threatened breach.
Notwithstanding any other provision to the contrary, I acknowledge and agree
that the Post-Termination Non-Compete Period or Post-Termination
Non-Interference Period, as applicable, shall be tolled during any period of
violation of any of the covenants in Section 6 hereof and during any other
period required for litigation during which the Company or any other member of
the Company Group seeks to enforce such covenants against me if it is ultimately
determined that I was in breach of such covenants.

Section 10.Cooperation.

I agree that, following any termination of my employment, I will continue to
provide cooperation reasonably requested by the Company and/or any other member
of the Company Group and its or their respective counsel in connection with any
investigation, administrative proceeding, or litigation relating to any matter
that occurred during my employment in which I was involved or of which I have
knowledge. As a condition of such cooperation, the Company shall reimburse me
for reasonable out-of-pocket expenses incurred at the request of the Company
with respect to my compliance with this paragraph. I also agree that, in the
event that I am subpoenaed by any person or entity (including, but not limited
to, any government agency) to give testimony or provide documents (in a
deposition, court proceeding, or otherwise) that in any way relates to my
employment by the Company and/or any other member of the Company Group, I will
give prompt notice of such request to the Company and will make no disclosure
until the Company and/or the other member of the Company Group has had a
reasonable opportunity to contest the right of the requesting person or entity
to such disclosure.

Section 11.General Provisions.

(a)Governing Law and Jurisdiction. EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE
VALIDITY, INTERPRETATION, CONSTRUCTION, AND PERFORMANCE OF THIS NON-INTERFERENCE
AGREEMENT IS GOVERNED BY AND IS TO BE CONSTRUED UNDER THE LAWS OF THE STATE OF
COLORADO APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE,
WITHOUT REGARD TO CONFLICT OF LAWS RULES. FURTHER, I HEREBY WAIVE ANY RIGHT TO
TRIAL BY JURY IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN
CONNECTION WITH THIS NON-INTERFERENCE AGREEMENT.

A-7

--------------------------------------------------------------------------------

 

(b)Entire Agreement. This Non-Interference Agreement sets forth the entire
agreement and understanding between the Company and me relating to the subject
matter herein and merges all prior discussions between us. No modification or
amendment to this Non-Interference Agreement, nor any waiver of any rights under
this Non-Interference Agreement, will be effective unless in writing signed by
the party to be charged. Any subsequent change or changes in my duties,
obligations, rights, or compensation will not affect the validity or scope of
this Non-Interference Agreement.

(c)No Right of Continued Employment. I acknowledge and agree that nothing
contained herein shall be construed as granting me any right to continued
employment by the Company, and the right of the Company to terminate my
employment at any time and for any reason, with or without cause, is
specifically reserved, subject to the obligations set forth in my employment
agreement with the Company.

(d)Successors and Assigns. This Non-Interference Agreement will be binding upon
my heirs, executors, administrators, and other legal representatives and will be
for the benefit of the Company, its successors, and its assigns. I expressly
acknowledge and agree that this Non-Interference Agreement may be assigned by
the Company without my consent to any other member of the Company Group as well
as any purchaser of all or substantially all of the assets or stock of the
Company or of any business or division of the Company for which I provide
services, whether by purchase, merger, or other similar corporate transaction;
provided that the license granted pursuant to Section 2(a) may be assigned to
any third party by the Company without my consent.

(e)Survival. The provisions of this Non-Interference Agreement shall survive the
termination of my employment with the Company and/or the assignment of this
Non-Interference Agreement by the Company to any successor in interest or other
assignee.

* * *

 

A-8

--------------------------------------------------------------------------------

 

I, Charles Goldman, have executed this Confidentiality, Non-Interference, and
Invention Assignment Agreement on the respective date set forth below:

Date:

_____________________________________

(Signature)

 

_____________________________________

(Type/Print Name)

 

[Signature Page to Non-Interference Agreement]

--------------------------------------------------------------------------------

 

 

SCHEDULE A

LIST OF PRIOR DEVELOPMENTS
AND ORIGINAL WORKS OF AUTHORSHIP
EXCLUDED FROM SECTION 2

Title

Date

Identifying Number or

Brief Description

 

____ No Developments or improvements

____ Additional Sheets

Signature of Employee:  ______________________

Print Name of Employee:  _______________________

Date:  ___________________

[Signature Page to Non-Interference Agreement]

--------------------------------------------------------------------------------

 

 

[Page Intentionally Left Blank]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

RELEASE OF CLAIMS

As used in this Release of Claims (this “Release”), the term “claims” will
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, obligations, debts, accounts, attorneys’ fees,
judgments, losses, and liabilities, of whatsoever kind or nature, in law, in
equity, or otherwise.

For and in consideration of the Severance Benefits (as defined in my Employment
Agreement, dated August 28, 2019, with AssetMark Financial Holdings, Inc. (my
“Employment Agreement”)), and other good and valuable consideration, I, Charles
Goldman, for and on behalf of myself and my heirs, administrators, executors,
and assigns, effective as of the date on which this release becomes effective
pursuant to its terms, do fully and forever release, remise, and discharge each
of the Company, the Parent, and each of their respective direct and indirect
subsidiaries and affiliates, and their respective successors and assigns,
together with their respective officers, directors, partners, shareholders,
employees, and agents (collectively, the “Group”), from any and all claims
whatsoever up to the date hereof that I had, may have had, or now have against
the Group, whether known or unknown, for or by reason of any matter, cause, or
thing whatsoever, including any claim arising out of or attributable to my
employment or the termination of my employment with the Company, whether for
tort, breach of express or implied employment contract, intentional infliction
of emotional distress, wrongful termination, unjust dismissal, defamation,
libel, or slander, or under any federal, state, or local law dealing with
discrimination based on age, race, sex, national origin, handicap, religion,
disability, or sexual orientation. This release of claims includes, but is not
limited to, all claims arising under the Age Discrimination in Employment Act
(“ADEA”), Title VII of the Civil Rights Act, the Americans with Disabilities
Act, the Civil Rights Act of 1991, the Family Medical Leave Act, the Equal Pay
Act, the Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1514; Sections 748(h)(i),
922(h)(i) and 1057 of the Dodd-Frank Wall Street and Consumer Protection Act
(the “Dodd Frank Act”), 7 U.S.C. § 26(h), 15 U.S.C. § 78u-6(h)(i) and 12 U.S.C.
§ 5567(a) but excluding from this release any right I may have to receive a
monetary award from the SEC as an SEC Whistleblower, pursuant to the bounty
provision under Section 922(a)-(g) of the Dodd Frank Act, 7 U.S.C. Sec.
26(a)-(g), or directly from any other federal or state agency pursuant to a
similar program each as may be amended from time to time, and all other federal,
state, and local laws, the common law, and any other purported restriction on an
employer’s right to terminate the employment of employees. The release contained
herein is intended to be a general release of any and all claims to the fullest
extent permissible by law.

I acknowledge and agree that as of the date I execute this Release, I have no
knowledge of any facts or circumstances that give rise or could give rise to any
claims under any of the laws listed in the preceding paragraph.

By executing this Release, I specifically release all claims relating to my
employment and its termination under ADEA, a United States federal statute that,
among other things, prohibits discrimination on the basis of age in employment
and employee benefit plans.

 

 

--------------------------------------------------------------------------------

 

In addition, I am expressly waiving any and all rights under Section 1542 of the
Civil Code of the State of California, or any other federal or state statutory
rights or rules or principles of common law or equity, or those of any
jurisdiction, government, or political subdivision similar to Section 1542
(“similar provision”) in effect as of the signing of this Release, and as a
result, may not invoke the benefits of Section 1542 or any similar provision in
order to prosecute or assert in any manner any claims that are released under
this Release. Section 1542 provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

Notwithstanding any provision of this Release to the contrary, by executing this
Release, I am not releasing (i) any claims relating to my rights under Section 9
of my Employment Agreement, (ii) any claims that cannot be waived by law, or
(iii) my right of indemnification as provided by, and in accordance with the
terms of, the Company’s by-laws, California law, or a Company insurance policy
providing such coverage, as any of such may be amended from time to time.

I expressly acknowledge and agree that I –

Am able to read the language, and understand the meaning and effect, of this
Release;

 

•

Have no physical or mental impairment of any kind that has interfered with my
ability to read and understand the meaning of this Release or its terms, and
that I am not acting under the influence of any medication, drug, or chemical of
any type in entering into this Release;

 

•

Am specifically agreeing to the terms of the release contained in this Release
because the Company has agreed to pay me the Severance Benefits in consideration
for my agreement to accept it in full settlement of all possible claims I might
have or ever have had, and because of my execution of this Release;

 

•

Acknowledge that, but for my execution of this Release, I would not be entitled
to the Severance Benefits;

 

•

Understand that, by entering into this Release, I do not waive rights or claims
under ADEA that may arise after the date I execute this Release;

 

•

Had or could have had [twenty-one (21)][forty-five (45)]1 days from the date of
my termination of employment (the “Release Expiration Date”) in

 

1    

To be selected based on whether applicable termination was “in connection with
an exit incentive or other employment termination program” (as such phrase is
defined in the Age Discrimination in Employment Act of 1967).

B-2

--------------------------------------------------------------------------------

 

 

which to review and consider this Release, and that if I execute this Release
prior to the Release Expiration Date, I have voluntarily and knowingly waived
the remainder of the review period;

 

•

Have not relied upon any representation or statement not set forth in this
Release or my Employment Agreement made by the Company or any of its
representatives;

 

•

Was advised to consult with my attorney regarding the terms and effect of this
Release; and

 

•

Have signed this Release knowingly and voluntarily.

I represent and warrant that I have not previously filed, and to the maximum
extent permitted by law agree that I will not file, a complaint, charge, or
lawsuit against any member of the Group regarding any of the claims released
herein. If, notwithstanding this representation and warranty, I have filed or
file such a complaint, charge, or lawsuit, I agree that I shall cause such
complaint, charge, or lawsuit to be dismissed with prejudice and shall pay any
and all costs required in obtaining dismissal of such complaint, charge, or
lawsuit, including without limitation the attorneys’ fees of any member of the
Group against whom I have filed such a complaint, charge, or lawsuit. This
paragraph shall not apply, however, to a claim of age discrimination under ADEA
or to any non-waivable right to file a charge with the United States Equal
Employment Opportunity Commission (the “EEOC”); provided, however, that if the
EEOC were to pursue any claims relating to my employment with Company, I agree
that I shall not be entitled to recover any monetary damages or any other
remedies or benefits as a result and that this Release and Section 8 of my
Employment Agreement will control as the exclusive remedy and full settlement of
all such claims by me.

I hereby agree to waive any and all claims to re-employment with the Company or
any other member of the Company Group and affirmatively agree not to seek
further employment with the Company or any other member of the Company Group.

Notwithstanding anything contained herein to the contrary, this Release will not
become effective or enforceable prior to the expiration of the period of seven
(7) calendar days following the date of its execution by me (the “Revocation
Period”), during which time I may revoke my acceptance of this Release by
notifying the Company and the Board of Directors of the Company, in writing,
delivered to the Company at its principal executive office, marked for the
attention of its Chief Executive Officer. To be effective, such revocation must
be received by the Company no later than 11:59 p.m. on the seventh (7th)
calendar day following the execution of this Release. Provided that the Release
is executed and I do not revoke it during the Revocation Period, the eighth
(8th) day following the date on which this Release is executed shall be its
effective date. I acknowledge and agree that if I revoke this Release during the
Revocation Period, this Release will be null and void and of no effect, and
neither the Company nor any other member of the Company Group will have any
obligations to pay me the Severance Benefits.

B-3

--------------------------------------------------------------------------------

 

Notwithstanding anything in this Release, my Employment Agreement or in any
other agreement between me and any member of the Group, or in any Company code
of conduct, employee manual, confidentiality policy or similar document, I am
aware that I have the right to:

 

•

report possible violations of state or federal law or regulation that have
occurred, are occurring, or are about to occur to any governmental agency or
entity, or self-regulatory organization;

 

•

cooperate voluntarily with, or respond to any inquiry from, or provide testimony
before any self-regulatory organization or any other federal, state or local
regulatory or law enforcement authority;

 

•

make reports or disclosures to law enforcement or a regulatory authority without
prior notice to, or authorization from, the Company; and

 

•

respond truthfully to a valid subpoena.

In addition, I am aware that:

 

•

(i) I have the right to not be retaliated against for reporting, either
internally to the Company or to any governmental agency or entity or
self-regulatory organization, information which I reasonably believe relates to
a possible violation of law, (ii) it is a violation of federal law to retaliate
against anyone who has reported such potential misconduct either internally or
to any governmental agency or entity or self-regulatory organization
(retaliatory conduct includes discharge, demotion, suspension, threats,
harassment, and any other manner of discrimination in the terms and conditions
of employment because of any lawful act I may have performed) and (iii) it is
unlawful for the Company to retaliate against me for reporting possible
misconduct either internally or to any governmental agency or entity, or
self-regulatory organization;

 

•

notwithstanding anything contained in this Release or otherwise, I may, to the
extent contemplated by my Confidentiality, Non- Interference, and Invention
Assignment Agreement dated August 28, 2019, with AssetMark Financial Holdings,
Inc., disclose confidential Company information, including the existence and
terms of any confidential agreements between me and the Company (including
employment or severance agreements), to any governmental agency or entity or
self-regulatory organization;

 

•

the Company cannot require me to withdraw reports or filings alleging possible
violations of federal, state or local law or regulation, and may not offer me
any kind of inducement, including payment, to do so;

 

•

my rights and remedies as a whistleblower protected under applicable
whistleblower laws, including a monetary award, if any, may not be

B-4

--------------------------------------------------------------------------------

 

 

waived by any agreement, policy, form, or condition of employment, including by
a predispute arbitration agreement; and

 

•

even if I have participated in a possible violation of law, I may be eligible to
participate in the confidentiality and retaliation protections afforded under
applicable whistleblower laws, and may also be eligible to receive an award
under such laws.

The provisions of this Release shall be binding upon my heirs, executors,
administrators, legal personal representatives, and assigns. If any provision of
this Release shall be held by any court of competent jurisdiction to be illegal,
void, or unenforceable, such provision shall be of no force or effect. The
illegality or unenforceability of such provision, however, shall have no effect
upon and shall not impair the enforceability of any other provision of this
Release.

EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE VALIDITY, INTERPRETATION,
CONSTRUCTION, AND PERFORMANCE OF THIS RELEASE IS GOVERNED BY AND IS TO BE
CONSTRUED UNDER THE LAWS OF THE STATE OF COLORADO APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES.
FURTHER, I HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT,
ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS RELEASE.

 

B-5

--------------------------------------------------------------------------------

 

Capitalized terms used, but not defined herein, shall have the meanings ascribed
to such terms in my Employment Agreement.

 

/s/ [●]

[●]

Date: [●]

 

 

 

B-6

--------------------------------------------------------------------------------

 

 

[Page Intentionally Left Blank]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

LIST OF IPO RSAs

 

 

Parties to Share Restriction Agreement

Date

Number of IPO RSAs Granted

AssetMark Holdings LLC AssetMark

Financial Holdings, Inc.

Charles G. Goldman

July 17, 2019

2,105,228

AssetMark Holdings LLC AssetMark

Financial Holdings, Inc.

Tulie LLC

July 17, 2019

310,608

 

 

 